Title: James Maury to James Madison, 19 June 1829
From: Maury, James
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Liverpool
                                
                                19 June 1829
                            
                        
                         
                        I am much obliged by your kind attention to the affair of my antient correspondent Mr John Walker, and have
                            ordered the Money to be paid to his son, which enables me to remove from my old books a balance that had so long been an
                                Eye-sore.
                        Of late years I notice every now & then a similarity of weather in the two countries at the same
                            seasons of the year; and so it appears to have been the late winter and Spring. At this juncture the crops of wheat
                            promise well. I inclose a circular of M. L. & Co with a correspondence about Tobaccoe between Mr Huskisson and
                            the Chancellor of the Exchequer, to which is added in M. S. some remarks of my son William. I still stick to the opinion
                            that your prices at home will generally give you a better nett proceed than a Sale in Liverpool.
                        ’Tis indeed with sorrowful regret I no longer can return my accustomed acknowledgements to that excellent
                            Mother for her kind remembrance of me; for I find she left you a few days after the date of your letter of 6 Feby. She has
                            not only been blesst with long life, but also with the great ingredients for rendering it comfortable and happy: namely,
                            health with a certain mildness & equanimity for which I ever considered her remarkable. I pray you and Mrs
                            Madison to accept the cordial salutations & wishes of your old obliged friend
                        
                        
                        
                        
                            
                            
                            
                        
                        
                            
                                James Maury
                            
                        
                    P. S. Doctor Waterhouse of Cambridge sometimes writes to me. In a letter of 31 March he says "I lately had a very pleasant
                            letter from my friend the Expresident Madison, now in his 80th year" Is it so? for I  always have considered you as about
                            five years my junior.                        
                            
                            J. M.
                                                 [enclosure]                         
                            Sir
                            Liverpool16 June 1829
                        
[circular]
                         The import of Cotton into the Kingdom from the 1 Jany to the present time from the United States, Brazil, W.
                            Indies, E. Indies, Egypt &c Total    is
                        278.793 bales 80,048 7,211 52,934 2,055=421,641
                        against the same period in 1828
                        218,881 60,012 5,399 44,093 16,950=351,335
                        shewing an increase from every quarter (except Egypt) amounting to 69,700 bales, of which surplus 60,000 are from the United
                            States; the export so far has been 45,700 bales against 31,400 last year; and the stock is estimated at 460,000 bales, or
                            10,000 more than at this time in 1828, in both periods the quantity of American is alike, viz: 240,000.
                        The Trade in Manchester & the other manufacturing districts has been gradually improving for some
                            time, so that purchases are now made with increased confidence, and our market is very steady at the advanced ratio of
                            last week. In short it seems to be the general opinion not only that no material decline is likely to occur again this
                            year, but that before the close of it we shall see further advance in prices, should the supply continue moderate: for
                            after the experience shippers have so dearly earned so far this year, it can hardly be supposed they will pursue such a
                            ruinous business much longer.
                        The principal demand runs upon good fair & good Uplands, and as these descriptions (as usual at this
                            season) are comparatively scarce, they now fetch* 5 7/8 @ 6 & 6 1/8, being an advance of 3/8 p lb from the lowest
                            point: last week 60 bales of fine quality sold at 6 3/8. For Orleans there is not so much enquiry, especially of the
                            higher classes, as they are much interfered with by the low prices at which Brazils are now selling
                        Tobacco is almost entirely neglected, & likely to remain so until Sept: next.
                        At To-day’s Corn market Wheat was sold at a decline of 6 pr’ bushel, chiefly in consequence of the favorable
                            appearance of the crops. Flour in bond is unsaleable—the nominal price 31/ @ 32/-. yours resply
                        
                            Maury Latham & Co
                            
                        